DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1 – 7 and 16 – 20 in the reply filed on 1/21/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Allowable Subject Matter
Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious a method comprising, among other things, modifying weight values of synaptic weights of an artificial neural network.
The closest relevant prior art of reference, Kayshap (U.S. Patent # 5,719,974), teaches customizing filtering not artificial neural networks as claimed. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 – 7, 16 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kayshap (U.S. Patent # 5,719,974) in view of Yamashita (U.S. PG Pub. # 2013/0022352 A1).
In Re claims1, 2, 6, 16, and 17, ‘974 teaches coupling electromagnetic radiation (from 35) into each of a first optical input (27 at top left) and a second optical input (27 right, as 30 or 31 inputs into 27 right or 27 at bottom left), wherein the first optical input and the second optical input are part of an integrated optical device (fig. 5), the integrated optical device comprising: a first optical mode coupler (21) connected to a first pair of optical ports (28 and 29), wherein the first pair of optical ports comprises a first optical input (28) and a first optical output (29); a second optical mode coupler (22) connected to a second pair of optical ports, wherein the second pair of optical ports comprises a second optical input (31 inputs into 27) and a second optical output (30 outputs from 22), and the first optical mode coupler connected to the second optical mode coupler using a pair of arms (24 and 25), wherein each arm comprises a photorefractive material (UV 36 changes index of 24 and 25); and obtaining an optical interference pattern in the photorefractive material of each arm of the integrated optical device (as claim does not specify how this is done, thus an external UV source creates grating, which is an interference pattern). Furthermore, ‘974 teaches using the method across a plurality of integrated circuits (col. 9, lines 56 – 67).

‘974 is expressly silent to a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a server to cause the server to perform the method.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘974 to include a tunable laser source that is controlled by a server to operate at specified wavelengths in the plurality of integrated circuits of ‘974 so as to allow for fine tuning of each formed grating formed on a waveguide of ‘974 whereby a multitude of devices such as fig. 5 of ‘974 are connected to the tunable laser.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coupling simultaneous at top left 27 input and bottom left 27 input so as to have another variable in detecting phase mismatching of the gratings so as to allow for the creation of a more precise interferometer in fig. 5 of ‘974.

In Re claims 3 and 18, ‘974 teaches wherein the first optical input and the second optical input are free inputs (they are free to accept a wide range of wavelengths and free to connect in a variety of positions as optical fibers are flexible).

	In Re claims 5 and 20, ‘974 teaches determining radiation emitted by the first optical output and the second optical output; determining amplitudes and phases of the radiation; and forming an array of values based on the amplitudes and the phases of the radiation (table 1, figs. 6 and 7).


In Re claim 7, the previous combination teaches the device of claim 1 and using the method to customize a plurality of integrated device (col. 9, lines 53 – 67). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874